Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the amendment and remarks filed on 30 June 2022.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/13/2022, 06/30/2022 has being considered by the examiner.

Response to Arguments
3.	 Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because new grounds of rejection herein to address the argued limitation.
As for the applicant’s argument regarding how the prior art of record fails to teach or suggest routing engine that identifies a caller ID number to signal to a destination phone with an outbound call initiated by a software service of a software platform based on a routing rule, and a data store that stores routing rules configured for the software platform.
Examiner respectfully disagree as the combined reference indeed disclose the argue features of the claimed limitations as currently presented. In particular, Don discloses packet-based network that implements VoIP communications system for call identification and routing (see Don, fig. 1) comprising routing engine that identifies caller to the called VoIP endpoint device through the system provided services (see Don, Page 5 lines 60-63 and Page 8 lines 60-65). Furthermore, Maximo teaches a system for managing telephone call routing comprising stored routing rules for properly identifying and routing calls using the telephone numbers (see Maximo, ¶ [0038], [0047]- [048] and [0083]). Therefore, the combination of Don and Maximo teach “routing engine that identifies a caller ID number to signal to a destination phone with an outbound call initiated by a software service of a software platform based on a routing rule, and a data store that stores routing rules configured for the software platform” as currently recited. Thus, meeting the required scope of the claimed limitation as currently presented in the claims.
Applicant employs broad language, which includes the use of word, and phrases, which have broad meanings in the art.  In addition, Applicant has not argued any narrower interpretation of the claim language, nor amended the claims significantly enough to construe a narrower meaning to the limitations.  As the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is forced to interpret the claim limitations as broadly as reasonably possible, in determining patentability of the disclosed invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993).
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and reiterates the need for the Applicant to more clearly and distinctly defines the claimed invention. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11245790. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to call routing in an integrated voice and video platform specifically the instant claims are directed to the outbound call routing wherein the patented claims are directed toward inbound call routing. Therefore, it would have been obvious to modify the patented claims of inbound call routing to the instant claims so as to seek patent covering from the outbound aspect of call routing of the same invention.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Don et al., U. S. Patent No. 10,581829 in view of Maximo et al., U. S. Patent Publication No. 2008/0043976 and further in view of Cadiz et al., U. S. Patent Publication No. 2007/0189481.
Regarding claim 1, Don discloses a system, comprising: a first server that includes a routing engine and a private branch exchange, wherein the routing engine identifies a caller ID number to signal for a software service of the software platform to a destination phone with an outbound call initiated by the software service based on a routing rule of the routing rules wherein the routing rule is configured for use with the software service, and wherein the private branch exchange signals the caller ID number with the outbound call to the destination phone (see Don, col. 5 lines 60-67 and col. 11 lines 27-40; VoIP system comprising routing engine and pbx for routing calls based caller ID number is discloses); and a second server that provides the software service (see fig. 2 and col. 7 lines 25-36; cloud service edge server devices is provided for providing software services).
Although Don discloses the invention substantially as claimed, it does not explicitly disclose a data store that stores routing rules customized for a software platform.
Maximo teaches a data store that stores routing rules customized for a software platform (see Maximo, fig. 13 item 110 and ¶ [0078]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Maximo with that of Don in order to efficiently route the outbound calls in accordance to the specific routing rules.
Although the combination of Don-Maximo discloses the invention substantially as claimed, they do not explicitly disclose identifying caller ID number as a telephone number.
Cadiz teaches telephone call routing system that identifies caller ID number as a telephone number (see Cadiz, ¶ [0015]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Cadiz with that of Don-Maximo in order to efficiently specify the type of the identification utilized to identify the caller.


Regarding claim 2, Don-Maximo-Cadiz teaches wherein the routing rules are customized for a customer of the software platform (see Maximo, ¶ [0079], claim 18). Same motivation utilized in claim 1 applies equally as well to claim 2.

Regarding claim 3, Don-Maximo-Cadiz teaches wherein the software service includes virtual meeting software (see Don, col. 11 lines 30-32).

Regarding claim 4, Don-Maximo-Cadiz teaches wherein the outbound call is configured to connect the destination phone to the virtual meeting software (see Don, col. 8 lines 60-65).

Regarding claim 5, Don-Maximo-Cadiz teaches wherein the routing engine identifies the routing rule based on a meeting identifier associated with a virtual meeting implemented by the virtual meeting software (see Don, col. 8 lines 60-65 and Maximo, ¶ [0078]). Same motivation utilized in claim 1 applies equally as well to claim 5.

Regarding claim 6, Don-Maximo-Cadiz teaches wherein the routing engine identifies the routing rule based on a main meeting service number assigned for the customer of the software platform (see Don, col. 8 lines 60-65 and Maximo, ¶ [0079]).

Regarding claim 7, Don-Maximo-Cadiz teaches wherein the caller ID number is a phone number assigned to the customer of the software platform (see Don, col. 5 lines 60-63).

Regarding claim 8, Don-Maximo-Cadiz teaches wherein the routing engine further identifies name information associated with the customer of the software platform to signal with the outbound call (see Don, col. 8 lines 60-65 and col. 10 lines 5-7).

Regarding claim 9, Don-Maximo-Cadiz teaches wherein, to provide the software service, the second server launches software associated with the software service at the destination phone (col. 7 lines 25-36 and col. 11 lines 17-20).

Regarding claim 10, Don discloses a method, comprising: initiating an outbound call from a software service of a software platform (see col. 3 lines 1-10; call is initiated); identifying a caller ID number to signal for the software service  to a destination phone based on the routing rule (see Don, col. 5 lines 60-67; destination number and caller identifier is taught); and signaling the caller ID number with the outbound call to the destination phone (see Don, col. 8 lines 60-66; signal is established using call initiator’s identity to the destination).
Although Don discloses the invention substantially as claimed, it does not explicitly disclose identifying a routing rule customized for the software platform based on information signaled from the software service.
Maximo teaches identifying a routing rule configured for the software service based on information signaled from the software service (see Maximo, fig. 13 item 110 and ¶ [0078]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Maximo with that of Don in order to efficiently route the outbound calls in accordance to the specific routing rules.
Although the combination of Don-Maximo discloses the invention substantially as claimed, they do not explicitly disclose identifying caller ID number as a telephone number.
Cadiz teaches telephone call routing system that identifies caller ID number as a telephone number (see Cadiz, ¶ [0015]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Cadiz with that of Don-Maximo in order to efficiently specify the type of the identification utilized to identify the caller.

Regarding claim 11, Don-Maximo-Cadiz teaches wherein the routing rule is customized for a customer of the software platform (see Maximo, ¶ [0079], claim 18). Same motivation utilized in claim 10 applies equally as well to claim 11.

Regarding claim 12, Don-Maximo-Cadiz teaches wherein the software service includes virtual meeting software, and wherein the outbound call is configured to connect the destination phone to the virtual meeting software (see Don, col. 11 lines 30-32 and col. 8 lines 60-65).

Regarding claim 13, Don-Maximo-Cadiz teaches wherein the routing rule is identified based on a meeting identifier associated with a virtual meeting implemented by the virtual meeting software (see Don, col. 8 lines 60-65 and Maximo, ¶ [0078]). Same motivation utilized in claim 10 applies equally as well to claim 13.

Regarding claim 14, Don-Maximo-Cadiz teaches wherein the caller ID number is a main meeting service number assigned for the customer of the software platform (see Don, col. 8 lines 60-65 and Maximo, ¶ [0079]).

Regarding claim 15, Don-Maximo-Cadiz teaches further comprising: responsive to signaling the caller ID number with the outbound call to the destination phone, opening a channel between the destination phone and the software service (see Don, col. 8 lines 60-65).

Regarding claim 16, Don discloses a system, comprising: a meeting server that runs virtual meeting software of a software platform at which an outbound call to a destination phone is initiated (see col. 3 lines 1-10; VoIP sever for initiating call is disclosed); and a telephony server that identifies a caller ID number to use for the virtual meeting software based on a routing rule configured for the virtual meeting software (see Don, col. 5 lines 60-67; destination number and caller identifier is taught) and signals the caller ID number with the outbound call to the destination phone (see Don, col. 8 lines 60-66; signal is established using call initiator’s identity to the destination).
Although Don discloses the invention substantially as claimed, it does not explicitly disclose the use of telephony server for storing routing rules.
Maximo teaches the use of telephony server for storing routing rules (see Maximo, fig. 13 item 110 and ¶ [0078]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Maximo with that of Don in order to efficiently route the outbound calls in accordance to the specific routing rules.
Although the combination of Don-Maximo discloses the invention substantially as claimed, they do not explicitly disclose identifying caller ID number as a telephone number.
Cadiz teaches telephone call routing system that identifies caller ID number as a telephone number (see Cadiz, ¶ [0015]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Cadiz with that of Don-Maximo in order to efficiently specify the type of the identification utilized to identify the caller.


Regarding claim 17, Don-Maximo-Cadiz wherein the routing rule is customized for a customer of the software platform (see Maximo, ¶ [0079], claim 18). Same motivation utilized in claim 16 applies equally as well to claim 17.

Regarding claim 18, Don-Maximo-Cadiz wherein the outbound call is configured to connect the destination phone to the virtual meeting software (see Don, col. 8 lines 60-65).

Regarding claim 19, Don-Maximo-Cadiz wherein the routing rule is identified based on one or both of a meeting identifier associated with a virtual meeting implemented by the virtual meeting software or a main meeting service number assigned for a customer of the software platform (see Don, col. 8 lines 60-65; col. 5 lines 60-63 and Maximo, ¶ [0079]).

Regarding claim 20, Don-Maximo-Cadiz wherein the telephony server further identifies name information associated with the customer of the software platform based on the routing rule and signals the name information with the outbound call (see Don, col. 8 lines 60-65 and col. 10 lines 5-7).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132. The examiner can normally be reached Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444